2022 IL App (2d) 210750-U
                                         No. 2-21-0750
                                 Order entered October 17, 2022

     NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent except
     in the limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                              IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________
JOHN DOE,                              ) Appeal from the Circuit Court
                                       ) of Lake County.
       Plaintiff-Appellant,            )
                                       )
v.                                     ) No. 21-L-386
                                       )
LAKE FOREST HIGH SCHOOL DISTRICT )
115, and LAKE FOREST HIGH SCHOOL,      ) Honorable
                                       ) Joseph V. Salvi
       Defendant-Appellee.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE McLAREN delivered the judgment.
       Justices Schostok and Hudson concurred in the judgment.

                                             ORDER

¶1     Held: Trial court properly dismissed plaintiff’s complaint as barred by the statute of
             limitations where plaintiff alleged that he knew of the injury and that it was
             wrongfully caused at the time the injury occurred, and he had sufficient information
             to inquire further regarding the existence of a cause of action within the limitations
             period. Trial court is affirmed.

¶2     In 2021 plaintiff, John Doe, filed a five-count complaint alleging that between 1987 and

1990, David Miller, a high school theater teacher for defendants, Lake Forest School District 115

and Lake Forest High School Community High School District 99, sexually abused him. The trial

court dismissed plaintiff’s complaint with prejudice as barred by the applicable statute of

limitations. Plaintiff appeals from that order. We affirm.
2022 IL App (2d) 210750-U


¶3                                        I. BACKGROUND

¶4     On May 25, 2021, plaintiff filed a six-count complaint against defendants. The following

facts are taken from plaintiff’s complaint. From 1986 to 1990 plaintiff attended Lake Forest High

School and participated in the theater program. David Miller, the theater director, sexually abused

plaintiff throughout high school.

¶5     The initial incident occurred in 1987 when plaintiff was 15 years old.1 During the incident

Miller assaulted plaintiff backstage of the theater. At “first [plaintiff] became paralyzed but then

[he] pushed Miller away.” Miller continued to sexually assault plaintiff and plaintiff “was panicked

and tried to avoid Miller.” One evening “Miller confronted [p]laintiff, stating, ‘I’m not gay!’

Plaintiff responded and yelled, ‘I know what you are – you’re a pedophile!’” Soon after the abuse

began and throughout high school, plaintiff told school employees about the abuse, including a

teacher’s assistant, his school counselor, an art teacher, and “other District staff members, but no

one took action in response.”

¶6     After the first incident of sexual abuse plaintiff suffered “intense emotional pain and

shame,” poor health, bad grades, suicidal ideation, and depression. Plaintiff began drinking

alcohol. While attending college, plaintiff’s substance abuse became worse because he was “able

to sit and think about all of the abuse and trauma that had transpired the previous years.” “In the

following years,” plaintiff sought substance abuse treatment and “intensive treatment to address

the emotional trauma that Miller inflicted.” For many years Miller received accolades from

defendants; in 2002 defendants named its theater after Miller and in 2007 defendants inducted

Miller into its alumni hall of fame. Miller retired in 2009.




       1
           Plaintiff does not provide his date of birth.

                                                  -2-
2022 IL App (2d) 210750-U


¶7     In May 2020, plaintiff received email messages from defendants relating that a senior high

school student had attempted to take his own life and had died the following day. Plaintiff “became

triggered to investigate other acts of abuse by Miller.” In June 2020 plaintiff read stories of other

victims of Miller on Facebook and “realized that he was one of many abused by Miller over the

course of decades.” Plaintiff then realized that defendants “must have been aware of abuse

allegations against Miller prior to 1987 and that they failed to properly report, investigate, respond

to, and notify students and parents.” Plaintiff filed his complaint against defendants in May 2021.

¶8     Defendants filed a motion to dismiss plaintiff’s complaint pursuant to section 2-615 and 2-

619(a)(9) of the Illinois Code of Civil Procedure (the Code) (735 ILCS 5/2-615, 2-619(a)(9) (West

2020)), arguing, inter alia, that the claims were barred by the statute of limitations under section

13-202 of the Code (735 ILCS 3/13-202 (West 2020)).

¶9     In his response, plaintiff argued that his complaint was not time barred due to the discovery

rule, fraudulent concealment, and equitable estoppel. Plaintiff contended that he did not discover

his claims against defendants until 2020 when he found that Miller had abused many others and

that defendants were aware of Miller’s misconduct before plaintiff met him. Plaintiff further

argued that defendants knew of Miller’s chronic abuse before plaintiff became a student and

concealed that knowledge from plaintiff.

¶ 10   On November 17, 2021, the trial court dismissed with prejudice plaintiff’s complaint

pursuant to section 2-619 of the Code because the “complaint is barred by the statute of limitations

735 ILCS 5/13-202, et seq.” On December 14, 2021, plaintiff filed a timely notice of appeal.

¶ 11                                       II. ANALYSIS

¶ 12                       A. Dismissal Based on Statute of Limitations




                                                -3-
2022 IL App (2d) 210750-U


¶ 13   We note that defendants’ motion under section 2-619(a)(9) of the Code should have been

brought under section 2-619(a)(5). However, plaintiff was not prejudiced by the improper

designation, and he responded appropriately to the motion. Accordingly, we will treat defendants’

motion as if it had been filed under section 2-619(a)(5) of the Code. See Wallace v. Smyth, 203 Ill.

2d 441, 447 (2002) (although the defendants improperly designated their motion to dismiss under

section 2-615 of the Code, the court treated the motion as if it had been brought under section 2-

619(a)(9) because the plaintiff “suffered no prejudice from the improper designation.”).

¶ 14   A statute of limitations defense is an affirmative defense properly pleaded in a motion to

dismiss pursuant to section 2-619. Cangemi v. Advocate South Suburban Hospital, 364 Ill. App.

3d 446, 456 (2006). In reviewing a section 2-619 motion, we accept all properly pleaded facts as

true and are concerned only with the question of law presented by the pleadings. Cedeno v.

Gumbiner, 347 Ill. App. 3d 169, 174 (2004). Section 2-619(a)(5) of the Code allows for the

involuntary dismissal of an action that “was not commenced within the time limited by law.” 735

ILCS 5/2-619(a)(5) (West 2020). We review de novo whether the trial court properly dismissed a

cause of action under section 2-619(a)(5). Ferguson v. City of Chicago, 213 Ill. 2d 94, 99 (2004).

¶ 15   Plaintiff alleges that he was sexually abused by defendants’ employee, Miller, no later than

1990. Prior to January 1, 1991, claims of personal injury resulting from childhood sexual abuse

were governed by the two-year limitations period for personal-injury claims. 735 ILCS 5/13-202

(West 2020); Clay v. Kuhl, 189 Ill. 2d 603, 608 (2000). Under section 13-202 of the Code, an

action for personal injury must be filed “within 2 years next after the cause of action accrued.” 735




                                                -4-
2022 IL App (2d) 210750-U


ILCS 5/13-202 (West 2020). If the plaintiff is a minor, “he or she may bring the action within 2

years after the person attains the age of 18 years.” Id. § 13-211. 2

¶ 16   Here, plaintiff alleges that the abuse occurred in 1987 through 1990, when he was 15

through 18 years old. Therefore, plaintiff had until his twentieth birthday in 1992 to file a

complaint. See 735 ILCS 5/13-211 (West 2020). However, he did not bring the present action until

2021, when he was approximately 49 years old. We determine that plaintiff’s complaint is barred

by the two-year statute of limitations contained in sections 13-202 and 13-211 of the Code.

¶ 17                           1. The Common-Law Discovery Rule

¶ 18   Plaintiff argues that the trial court erred by dismissing his complaint because the discovery

rule delayed the limitations period. Plaintiff contends that he did not know that defendants’

wrongful conduct caused his injuries until 2020 when he first learned that defendants must have

been aware of abuse allegations against Miller before he abused plaintiff.

¶ 19   Defendants argue that the discovery rule does not apply here because plaintiff was aware

of his injury and knew it was wrongfully caused in 1987 when the abuse occurred. Therefore,



       2
           On January 1, 1991, the legislature adopted section 13-202.2 of the Code (Pub. Act 86-

1346 (eff. Jan. 1, 1991)), which codified a two-year statute of limitations for childhood sexual

abuse cases and incorporated the common-law discovery rule. Doe v. Hastert, 2019 IL App (2d)

180250, ¶ 26 (section 13-202.2 codifies the common-law discovery rule). Under the express terms

of section 13-202.2(b), the two-year limitations period does not begin to run until the victim

“discovers or through the use of reasonable diligence should discover” that the abuse occurred and

that the abuse caused the personal injury. Ill. Rev. Stat. 1991, ch. 110, ¶ 13-202.2(b) (now 735

ILCS 5/13-202.2(b) (West 2016) (20-year limitations period)).


                                                 -5-
2022 IL App (2d) 210750-U


according to defendants, plaintiff’s 2021 filing was untimely because the limitations period expired

in 1992 when plaintiff turned 20.

¶ 20   Under the discovery rule the limitations period begins to run when the plaintiff both (1)

knows or reasonably should know of his injury and (2) knows or reasonably should know that it

was wrongfully caused. Parks v. Kownacki, 193 Ill. 2d 164, 176 (2000). The limitations period

begins running even if the plaintiff does not know that the misconduct was actionable. Id. Where

a sudden traumatic event causes a plaintiff’s injury, the cause of action accrues immediately and,

thus, the statute of limitations begins to run. Golla v. General Motors Corp., 167 Ill. 2d 353, 362

(1995). “An injury is traumatic if it is immediate and caused by an external force or violence.”

M.E.H. v. L.H., 283 Ill. App. 3d 241, 251 (1996). Thus, the limitations period begins to run even

if the plaintiff does not know that the misconduct was actionable. Parks, 198 Ill. 2d at 176. “The

rationale supporting this rule is that the nature and circumstances surrounding the traumatic event

are such that the injured party is thereby put on notice that actionable conduct might be involved.”

Golla, 167 Ill. 2d at 363.

¶ 21   Further, and most notably here, knowledge that an injury has been wrongfully caused “does

not mean knowledge of a specific defendant’s negligent conduct or knowledge of the existence of

a cause of action.” (Emphasis and internal quotation marks omitted.) Castello v. Kalis, 352 Ill.

App. 3d 736, 744 (2004). A person knows or reasonably should know an injury is “wrongfully

caused” when he possesses sufficient information concerning an injury and its cause to put a

reasonable person on inquiry to determine whether actionable conduct had occurred. Hoffman v.

Orthopedic Systems, Inc., 327 Ill. App. 3d 1004, 1011 (2002). Under well-settled law, once a party

knows or reasonably should know both of the injury and that it was wrongfully caused, “the burden




                                               -6-
2022 IL App (2d) 210750-U


is upon the injured person to inquire further as to the existence of a cause of action.” (Internal

quotation marks omitted.) Castello, 352 Ill. App. 3d at 745.

¶ 22   Here, plaintiff acknowledges that he knew “Miller’s abuse caused him injury at the time it

occurred” in 1987 through 1990. But he contends that he did not know until 2020 that defendants

wrongfully caused his injuries due to their complicity in Miller’s sexual abuse and their protection

of Miller. Yet, plaintiff alleged that shortly after the first abusive incident in 1987, he told

defendants’ staff members of Miller’s abuse “hoping that someone would take action to protect

him,” but they “ignored his pleas for help.”

¶ 23   Examining plaintiff’s complaint, we conclude that his action is untimely under the

discovery rule. Based on the allegations in plaintiff’s complaint, plaintiff had enough information

in 1990, at the latest, to put him on notice that he was injured and that the injury may have been

wrongfully caused not only by Miller, but by defendants. Plaintiff knew he was injured by

defendants’ employee and sought protection from defendants’ staff members, but they ignored

him. Armed with this knowledge, a reasonable person would have inquired further regarding the

existence of a cause of action.

¶ 24   Plaintiff relies on Nolan v. Johns-Manville Asbestos, 85 Ill. 2d 161 (1981), a tort action

arising from exposure to asbestos to support his argument. In Nolan, the plaintiff’s decedent

worked as an asbestos insulator from 1941 to 1973. Id. at 164. In 1957 the decedent first learned

he had lung problems and in 1965 he learned he had pulmonary fibrosis. Id. at 171. In 1973, the

decedent first discovered that he had asbestosis, caused by exposure to asbestos materials at his

work. Id. at 169. The court held that “when a party knows or reasonably should know both that an

injury has occurred and that it was wrongfully caused, the statute begins to run and the party is

under an obligation to inquire further to determine whether an actionable wrong was committed.”


                                               -7-
2022 IL App (2d) 210750-U


Id. at 171. The court held that summary judgment was improper because there was a question of

fact regarding whether the decedent could have reasonably known during the limitations period

that his lung problems were caused by the asbestos materials at work. Id. at 171-72. Thus, as our

Supreme Court explained in Clay, application of the discovery rules was necessary because the

plaintiffs did not discover that they suffered any injury until long after the tortious conduct

occurred. Clay, 189 Ill. 2d at 612 (citing Golla, 167 Ill. 2d at 367). In contrast, here, plaintiff knew

he suffered an injury at the time the tortious conduct occurred. Therefore, this case is

distinguishable from Nolan.

¶ 25   This case is more akin to Castello. There, the plaintiff’s attempt, long after the expiration

of the limitations period, to join a defendant who had misread the results of her earlier pap smears

was deemed untimely because within the limitations period, the plaintiff knew that the diagnosis

of her cervical cancer had been missed by other medical professionals who had misread more

recent pap results. Castello, 352 Ill. App. 3d at 749. Like plaintiff here, the plaintiff in Castello

argued that the timeliness of her complaint should have been measured from the date she learned

the identity of a particular defendant who was potentially at fault. The appellate court rejected that

argument, stating:

       “[T]he essence of plaintiff’s position here is that [the plaintiff] should not have been

       charged with knowledge sufficient to trigger the running of the limitations period as to any

       particular defendant until she knew or reasonably should have known that her injury was

       caused by that defendant. As stated in Wells [v. Travis, 284 Ill. App. 3d 282 (1996)], our

       supreme court has expressly disavowed any such interpretation of the discovery rule.”

       [citing Knox College v. Celotex Corp., 88 Ill. 2d 407, 416 1981] (Emphasis in original.)

       Castello, 352 Ill. App. 3d at 287.


                                                 -8-
2022 IL App (2d) 210750-U


Like the plaintiff in Castello, plaintiff here attempts to assert the discovery rule where he alleges

that he did not know that the particular named defendants caused his injury. However, plaintiff’s

allegations make clear that he had sufficient information about his injury and its causes to require

him to bring suit within two years after he reached 18 years of age.

¶ 26   Plaintiff also argues that dismissal was improper because application of the discovery rule

is a question of fact. In most instances, the time at which a plaintiff knows or reasonably should

have known both of the injury and that it was wrongfully caused will be a disputed question of

fact. Witherell v. Weimer, 85 Ill. 2d 146, 156 (1981). However, the question may be determined as

a matter of law when the answer is clear from the pleadings. Clay, 189 Ill. 2d at 609-10.

¶ 27   Plaintiff urges us to follow Newell v. Newell, 406 Ill. App. 1046 (2011). In Newell, the

plaintiff sued his mother, alleging conversion and breach of contract involving the mother’s

unauthorized withdrawal of funds from a saving account in the plaintiff’s name. Id. at 1047. Before

the plaintiff’s 18th birthday and in violation of a court order, the mother withdrew almost all the

money from the plaintiff’s account. Id. at 1049. When the plaintiff was 16 or 17 years old, his

mother told him that she changed the age to obtain the funds from 18 to 21. Id. at 1048. When the

plaintiff was almost 21, the mother told him that he had to wait until he was 23 years old to

withdraw the money. Id. The plaintiff was curious and worried but he trusted his mother and so he

decided to wait until he was 23 to withdraw the money. Id. When the plaintiff was 23 or 24 the

plaintiff’s mother told him there was no money left in the bank account. Id. When the plaintiff was

25, he filed a complaint against his mother. Id. at 1049. The trial court granted summary judgment

in the mother’s favor based on the three-year statute of limitations. Id. The appellate court reversed

because the plaintiff alleged that his mother fraudulently concealed her wrongful conduct from

him and, therefore, there was a question of fact regarding when the plaintiff discovered, or had


                                                -9-
2022 IL App (2d) 210750-U


reason to know, that a cause of action might exist. Id. at 1053. However, Newell is distinguishable

from this case because, as we explain below, fraudulent concealment does not apply here.

¶ 28                                  2. Fraudulent Concealment

¶ 29   Plaintiff argues that the trial court erred by dismissing his complaint because it was timely

under the fraudulent concealment statute (735 ILCS 5/13-215 (West 2020)). Plaintiff contends that

defendants lulled him into inaction by concealing his cause of action from him by their affirmative

acts and silence. Plaintiff asserts that defendants misled him to believe that they had not detected

Miller’s abuse.

¶ 30   The fraudulent concealment statute provides:

                  “If a person liable to an action fraudulently conceals the cause of such action from

       the knowledge of the person entitled thereto, the action may be commenced at any time

       within 5 years after the person entitled to bring the same discovers that he or she has such

       cause of action, and not afterwards.” Id.

Fraudulent concealment is not a cause of action in and of itself. Doe v. Boy Scouts of America,

2016 IL App (1st) 152406, ¶ 80. Rather, it is an exception to the limitations period imposed on an

underlying cause of action. Id. Generally, fraudulent concealment consists of affirmative acts or

representations intended to lull or induce the plaintiff to fail to discover his claim or to delay the

filing of his claim. Wisniewski v. Diocese of Belleville, 406 Ill. App. 3d 1119, 1154 (2011). A

plaintiff must plead and prove that the defendant knew the acts or representations were false, the

defendant intended to deceive the plaintiff and actually deceived the plaintiff, and the plaintiff

relied on the defendant’s acts or representations to his detriment. Id. Thus, generally, mere silence

on the part of the defendant and failure by the plaintiff to discover a cause of action is not enough

to establish fraudulent concealment. Doe v. Boy Scouts of America, 2016 IL App (2d) 152406,


                                                 - 10 -
2022 IL App (2d) 210750-U


¶ 81. However, where, as here, plaintiff alleges a special or fiduciary relationship between the

defendant and the plaintiff, silence by the defendant about the facts giving rise to a cause of action

may be sufficient to establish fraudulent concealment. Id. ¶ 82.

¶ 31   Importantly for our purposes, we note that courts have declined to apply fraudulent

concealment to toll the limitations period in cases where “the claimant discovers the fraudulent

concealment, or should have discovered it through ordinary diligence, and a reasonable time

remains within the remaining limitations period.” Smith v. Cook County Hospital, 164 Ill. App. 3d

857, 862 (1987). See also Mauer v. Rubin, 401 Ill. App. 3d 630, 649 (2010).

¶ 32   Here, assuming that defendants were in a special relationship with plaintiff, he was put on

inquiry regarding defendants’ alleged acts, silence, and inaction. Plaintiff alleged that soon after

Miller’s abuse began, he told his school counselor and art teacher about the abuse but they took no

action. Plaintiff also alleged that he “informed multiple other [of the defendants’] staff members

and volunteers about Miller’s abuse hoping that someone would take action to protect him.” But

they “took no action in response to his allegations.” Rather, defendants’ “teacher assistant,

counselor, art teacher, and other staff members and volunteers with knowledge of [p]laintiff’s

abuse by Miller ignored [his] pleas for help.” Thus, at that point, while plaintiff was still in high

school, he knew or should have known that defendants were not protecting his interests in the way

that he desired. In other words, plaintiff should have discovered the alleged fraudulent concealment

through ordinary diligence.

¶ 33   Further, plaintiff failed to allege that defendants’ silence, acts, or representations, lulled or

induced him to fail to discover his claims. Rather, he alleged that he repeatedly reported the abuse

to defendants’ employees, repeatedly attempted to seek protection from them, and was repeatedly

ignored. Thus, once plaintiff knew that defendants’ employees ignored his pleas for protection


                                                - 11 -
2022 IL App (2d) 210750-U


from Miller’s sexual abuse, any alleged concealment could not have been maintained in the face

of ordinary diligence. See Dancor International, Ltd. v. Friedman, Golberg, Mintz, 288 Ill. App.

3d 666, 676-77 (1997) (holding that the statute of limitations was not tolled under the fraudulent

concealment statute where the plaintiff could have discovered the concealed information through

ordinary diligence). Therefore, assuming that defendants were in a special relationship with

plaintiff, defendants’ alleged acts, silence, or inaction could not amount to fraudulent concealment.

¶ 34   Plaintiff cites Doe v. Boy Scouts of America, 2016 IL App (1st) 152402 and Wisniewski v.

Diocese of Belleville, 406 Ill. App. 3d 1119 (2011), to support his fraudulent concealment

argument. As we discuss, both cases are distinguishable from this case.

¶ 35   In Boy Scouts of America, the plaintiff, was sexually abused by a scoutmaster between

1983 and 1986 while plaintiff was a minor. Boy Scouts of America, 2016 IL App (1st) 152402, ¶ 2.

In 2013 the plaintiff joined a lawsuit against the defendants, Boy Scouts of America, and the

Chicago Area Council, alleging negligence, fraudulent concealment of claims, and equitable

estoppel. Id. In 1970 the defendants created a file on the scoutmaster when he was first banned for

sexually abusing scouts. Id. ¶ 102. The trial court denied the defendants’ motion for summary

judgment based on the statute of limitations. Upon the defendants’ motion, the court certified the

following question to the appellate court for interlocutory review under Illinois Supreme Court

Rule 308 (eff. Jan. 1, 2015):

       “Does the fraudulent-concealment statute of limitations permit a plaintiff to maintain an

       otherwise time-barred action for child sexual abuse when he testifies that he knew, before

       the action was time-barred, that he had sustained a physical injury from the abuser’s

       conduct and that the abuser had been arrested and tried for similar crimes?” Id. at ¶ 4.




                                               - 12 -
2022 IL App (2d) 210750-U


The appellate court answered the question in the affirmative (id. at ¶ 7) reasoning that if the

plaintiff was in a special relationship with the defendants a reasonable jury could find that their

silence amounted to fraudulent concealment. Id. at ¶ 96. The record showed that the defendants

knew that the scoutmaster had a history of pedophilia, yet they represented that their adult leaders

were safe and trustworthy. Id. ¶ 90. The defendant required intimate relationships between scouts

and scoutmasters and taught the plaintiff to obey scout leaders which he did to the best of his

ability because he took his oath seriously. Id. ¶¶ 90-91. The court held that there was a question

of fact regarding whether or not the defendants fraudulently concealed the plaintiff’s cause of

action. Id. ¶ 97. The court reasoned that, given the defendant’s representations and the relationship

of trust that the defendants instilled in the plaintiff, a reasonable jury could find that the plaintiff

had no duty to investigate the liability of the defendants for his abuse. Id. ¶ 103.

¶ 36   Here, unlike the plaintiff in Boy Scouts of America, plaintiff makes no allegation that he

delayed bringing his cause of action because defendants promoted obedience to Miller or intimacy

between plaintiff and Miller, or that plaintiff took an oath of loyalty to Miller or defendants that

he took seriously. Rather, plaintiff alleges that after Miller first abused him, he pushed Miller away,

became angry, and yelled at Miller, “you’re a pedophile!” Thus, Boy Scouts of America is

distinguishable from this case.

¶ 37   In Wisniewski, the plaintiff was sexually abused by a priest between 1973 and 1978 while

plaintiff was a minor. Wisniewski, 406 Ill. App. 3d at 1122-23. In 2002 the plaintiff filed a

complaint against the defendant, the Diocese of Belleville, alleging negligence, willful and wanton

conduct, fraud and deceit, and civil conspiracy. Id. at 1122. The plaintiff alleged that the defendant

knew the priest had molested other children at other parishes before transferring him to the

plaintiff’s parish. Id. To preclude the defendant from asserting that his complaint was time barred,


                                                 - 13 -
2022 IL App (2d) 210750-U


the plaintiff alleged that the defendant fraudulently concealed his cause of action. Id. at 1148. On

summary judgment, the trial court declined to decide this issue because the plaintiff raised a

question of fact regarding whether the defendant fraudulently concealed his cause of action. Id. at

1148-49. Therefore, the issue went to the jury and it found that the defendant fraudulently

concealed the plaintiff’s cause of action and awarded the plaintiff $5 million in damages. Id. at

1153.

¶ 38    The defendant appealed arguing, in part, that the plaintiff failed to establish fraudulent

concealment as a matter of law. Id. The appellate court upheld the jury’s finding of fraudulent

concealment reasoning that the evidence showed the plaintiff’s injury did not manifest until 2002

when his defense mechanism failed. Id. at 1162. Before then, his sense of reality had been

manipulated and he had been programmed to believe that the abuse was a good thing and that it

was helpful to the priest. Id. at 1163. The plaintiff had not experienced “any significant problems

in functioning or coping in his life until the media coverage of the Boston priest scandal in early

2002.” Id.

¶ 39    In contrast to Wisniewski, plaintiff here alleges that “[i]mmediately after Miller’s first

incident of sexual abuse [he] experienced intense emotional pain and shame.” He also alleges that

the abuse caused insomnia, lack of appetite, depression, declining grades, declining health,

nightmares, suicidal ideation, and substance abuse. Plaintiff makes no allegation that he delayed

filing his complaint because he was programmed to believe the abuse was helpful. For these

reasons, this case is distinguishable from Wisniewski.

¶ 40                                   3. Equitable Estoppel

¶ 41    Plaintiff also argues that defendants should be equitably estopped from relying on the

statute of limitations because defendants concealed its knowledge of Miller’s abuse of students


                                               - 14 -
2022 IL App (2d) 210750-U


and held Miller out to be trustworthy, plaintiff participated in technical crew, which led to Miller’s

abuse of plaintiff.

¶ 42    The common-law doctrine of equitable estoppel, as applied in the statute of limitations

context, parallels the fraudulent concealment statute. Under this doctrine, a party may estop

another from raising the statute of limitations to bar a cause of action where:

        “(1) the other person misrepresented or concealed material facts; (2) the other person knew

        at the time he or she made the representations that they were untrue; (3) the party claiming

        estoppel did not know that the representations were untrue when they were made and when

        that party decided to act, or not, upon the representations; (4) the other person intended or

        reasonably expected that the party claiming estoppel would determine whether to act, or

        not, based upon the representations; (5) the party claiming estoppel reasonably relied upon

        the representations in good faith to his or her detriment; and (6) the party claiming estoppel

        would be prejudiced by his or her reliance on the representations if the other person is

        permitted to deny the truth thereof.” DeLuna v. Burciaga, 223 Ill. 2d 49, 82-83 (2006).

To claim the benefit of equitable estoppel, a plaintiff must have had no knowledge or means of

knowing the true facts within the applicable limitations period. Hastert, 2019 IL App (2d) 180250,

¶ 40.

¶ 43    We reject plaintiff’s equitable estoppel argument because any alleged reliance on

defendants’ misrepresentations and silence was not reasonable. Plaintiff relies on defendants’

misrepresentations and silence as somehow misleading him into believing that its teachers were

trustworthy and its school was safe. However, plaintiff knew in 1990, at the latest, that defendants’

teacher, Miller, was not trustworthy, and that its school was not safe. Yet he did not file his

complaint until 2021, more than 30 years after the two-year statute of limitation began to run.


                                                - 15 -
2022 IL App (2d) 210750-U


Thus, plaintiff did not reasonably rely on defendants’ alleged conduct and silence in delaying the

filing of his complaint. Accordingly, equitable estoppel does not apply because plaintiff had ample

time to file his action before the statutory deadline. Hastert, 2019 IL App (2d) 180250, ¶ 41.

Accordingly, the trial court properly dismissed plaintiff’s complaint as time-barred.

¶ 44                           B. Leave to File Amended Complaint

¶ 45   In the alternative, plaintiff argues the trial court erred by denying his motion for leave to

file an amended complaint to add that defendants had actual knowledge that Miller had abused

students before Miller abused plaintiff. However, plaintiff did not tender a proposed amendment

to the trial court, and there is no proposed amendment in the record on appeal. A party’s failure to

tender a proposed amended complaint with supporting facts to the trial court significantly

diminishes our ability to determine whether the proposed amendment would have stated a viable

cause of action. See Firebirds International, LLC v. Zurich American Insurance Co., 2022 IL App

(1st) 210558, ¶ 43. As a result, failure to tender the proposed amendment forfeits the party’s right

to review of the trial court’s denial of a request for leave to amend. Kirk v. Michael Reese Hospital

& Medical Center, 117 Ill. 2d 507, 521 (1987). Absent forfeiture, even if plaintiff had amended

his complaint, it is clear that no set of facts can be alleged that would entitle him to establish a

legal excuse for failing to timely file the cause of action.

¶ 46   In summary, the trial court properly dismissed plaintiff’s complaint because the allegations

in plaintiff’s complaint establish that the plaintiff’s claims were barred by the applicable statute of

limitations on plaintiff’s twentieth birthday in 1992, and plaintiff fails to establish that the

limitations period was delayed or tolled by the discovery rule, fraudulent concealment, or equitable

estoppel.

¶ 47                                     III. CONCLUSION


                                                - 16 -
2022 IL App (2d) 210750-U


¶ 48   The judgment of the circuit court of Lake County is affirmed.

¶ 49   Affirmed.




                                             - 17 -